Citation Nr: 1103146	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied an increased evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD) and entitlement 
to TDIU.  The Veteran timely appealed the TDIU issue.

The Board notes that the Veteran also timely submitted a notice 
of disagreement with the denial of an increased evaluation for 
PTSD.  However, after issuance of a statement of the case on that 
issue in July 2009, he did not complete his appeal by filing a 
timely VA Form 9 (or an equivalent document) as to that issue.  
Accordingly, the Board does not have jurisdiction of that issue.

Moreover, the Veteran indicated in his March 2009 substantive 
appeal that he wished to appear in a Board hearing before a 
Veterans Law Judge.  However, he withdrew that request in a March 
2009 correspondence.  Thus, the Veteran's case was transferred to 
the Board without a hearing being scheduled in order for this 
decision to be rendered.

A claim to reopen service connection for a skin condition, 
to include as secondary to exposure to herbicides in 
service, and a claim of service connection for 
hypertension, to include as secondary to PTSD, have been 
raised by the record in December 2005 and March 2009 
correspondences, respectively.  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is currently only service connected for PTSD-a 
non-physical, psychiatric disability-which is evaluated as 50 
percent disabling.

2.  The Veteran last worked in 2000 as a truck driver for U-Haul, 
at which time he was laid off due to a reduction in workforce 
which was unrelated to any psychiatric condition he may have had 
at that time.

3.  The Veteran experienced a cerebrovascular accident (CVA or 
stroke) in 2001, and since that time has been unable to obtain 
and maintain substantially gainful employment.

4.  The preponderance of the evidence demonstrates that the 
Veteran is unemployable due to physical conditions, but is not 
precluded from obtaining and maintaining substantially gainful 
employment due to any psychiatric symptomatology associated with 
his PTSD.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities (TDIU) is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2008 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letters provided information as 
to what evidence was required to substantiate the claim of 
entitlement to TDIU and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Moreover, the 
letter informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  Accordingly, no further development is required 
with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records and post-service reports of 
VA and private treatment and examination, as well as Social 
Security Administration (SSA) records.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.16 (2010).  If the total rating is based 
on a disability or combination of disabilities for which the 
Schedule for Rating Disabilities provides an evaluation of less 
than 100 percent, it must be determined that the service-
connected disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In 
evaluating total disability, full consideration must be given to 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability, and to the 
effects of combinations of disability.  38 C.F.R. § 4.15 (2010).  

A TDIU for compensation purposes may be assigned where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU, the record must 
reflect some factor which takes the case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether a veteran is capable of 
performing the physical and mental acts required by employment, 
not whether the veteran can find employment.  See 38 C.F.R. § 
4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In 
determining whether an appellant is entitled to a TDIU, neither 
the appellant's nonservice-connected disabilities nor may 
advancing age be considered.  

Initially, the Board notes that the Veteran is service-connected 
for PTSD, evaluated as 50 percent disabling since April 12, 2006.  
The Veteran is not service connected for any other disability.  
Thus, the Veteran does not have a single disability rated 
60 percent or a combined rating of at least 70 percent, and he 
does not meet the above-stated percentage requirements.  The 
criteria for a schedular evaluation for TDIU under 38 C.F.R. 
§ 4.16(a) have therefore not been met.  

That notwithstanding, it is the policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran 
fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as 
here, an extraschedular rating is for consideration where a 
veteran is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b).  38 C.F.R. § 3.321(b)(1), which concerns 
extraschedular cases, indicates that extraschedular ratings are 
warranted for "an exceptional or unusual disability picture."  
Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any nonservice-
connected condition and advancing age, which would justify a 
total rating based upon individual unemployability on an 
extraschedular basis.  See Van Hoose, 4 Vet. App. at 363 (1993).

The Veteran asserts in his March 2009 substantive appeal that he 
is entitled to a total rating based on unemployability because he 
has not worked since 1999.  He stated that he is unable to work 
because of his PTSD, and not because of a past stroke or other 
physical infirmity.  Moreover, the Veteran asserts that he has 
recurring nightmares which contribute to raising his blood 
pressure and weakening his condition.  However, in an April 2009 
correspondence, the Veteran asserts that he is unable to find a 
job because of all the medical problems found to contribute to 
his unemployable condition by SSA.  

The Veteran filed his claim to reopen entitlement to TDIU in 
February 2008.  In his formal Veteran's Application for Increased 
Compensation Based on Unemployability, VA Form 21-8940, received 
in April 2009, the Veteran indicated that he last worked for U-
Haul from 1994 to 2000 as a truck driver.  He indicated that he 
was unable to work due to his "cerebrovascular" condition, 
which he indicated was his "service-connected disability that 
prevents him from securing and following any substantially 
gainful employment."  

Additionally, the Veteran reported similar information as to his 
work with U-Haul in a Request for Employment Information, VA Form 
21-4192, received in April 2009.  He stated at that time that he 
cannot work because of his service-connected disabilities and 
social security disabilities.  The Veteran also reported that he 
had finished 4 years of college education with a Bachelor's of 
Science degree.  He stated on that VA Form 21-4192, that "the 
effect from the cerebrovascular [accident (CVA or stroke),] PTSD 
[and] other disabilities that VA has diagnosed [caused him to] 
not be able to work."

The Board notes that the Veteran's prior formal application for 
VA benefits from July 2005 indicated similar work history 
regarding U-Haul ending in 2000, but also demonstrated that he 
worked as a "cashier/salesperson" for an arcade business from 
2001 to 2003.  

At least two notifications from U-Haul in June 2008 demonstrate 
that they did not have any record matching the Veteran's name or 
social security number, and therefore could not provide any 
employment information regarding the Veteran.

The Board further notes that the Veteran is in receipt of SSA 
disability benefits for the following conditions: status post 
hernia repair, status post repair of a perforated colon, bulging 
discs in his cervical and lumbar spines, and peripheral 
neuropathy (numbness) in his hands, arms and legs.  The Veteran 
was found to have significant limitations in his capacity for 
lifting, carrying, standing, walking, sitting, bending, pushing 
and pulling because of those physical conditions.  As a result of 
those limitations, the Veteran was found to be "severely 
compromised" in the range of jobs that he could perform based on 
his age, education, and past work experience.  The Veteran was 
deemed to be entitled to SSA benefits beginning in May 1995.

VA treatment records from throughout the appeal period indicate 
that the Veteran has had declining physical health since a stroke 
in 2001.  Several treatment notes, particularly from April 2006, 
indicate that the Veteran became less active and unable to work 
after his stroke.  The Veteran's treatment records also indicate 
that the Veteran has limited mobility and has problems 
independently performing activities of daily living.  The Veteran 
further seems to have developed a seizure disorder, for which he 
recently had inpatient treatment for in 2009.

The Veteran has undergone three VA examinations for his PTSD 
during the appeal period.  The first such examination was in July 
2007.  At that time, the Veteran indicated that he suffered 
approximately once a month from nightmares from which he would 
awaken screaming.  He also reported that he was uncertain when he 
last worked.  He reported that he was working for U-Haul and then 
was laid off.  He stated he then had a CVA and that his CVA 
precluded employment.  After examination, the Veteran was 
assessed a 48 GAF score.  The VA examiner, however, stated that 
he could "not find evidence that [PTSD] symptomatology in and of 
itself precluded employment."

The Veteran underwent another VA examination in March 2008.  The 
Veteran reported that nothing had changed since his last VA 
examination other than it was now more difficult for him to get 
around, and that he was not able to get the type of wheelchair he 
thought he needed.  The Veteran reported that he last worked in 
1995 for U-Haul.  He stated that one of his co-workers was killed 
when the co-worker ran a stop sign, and U-Haul decided to 
eliminate truck driver positions as a result of that accident.  
The Veteran then reported he had a CVA which precluded additional 
employment.  After examination, the Veteran was assessed a 55 GAF 
score and the VA examiner stated that the Veteran's PTSD 
symptomatology was not shown to preclude employment.

Finally, the Veteran underwent a VA examination for his PTSD in 
June 2009.  At that time, the Veteran reported nightmares.  The 
Veteran's wife further reported that the Veteran screamed in his 
sleep and woke up sweating.  The Veteran reported not working 
since 1995 and the VA examiner noted that the Veteran had 
significant health issues including a history of a stroke; the 
Veteran's wife also reported recent inpatient treatment related 
to seizure activity.  The Veteran was noted as being in a 
wheelchair at that time.  After examination, the Veteran was 
assessed a 52 GAF score.  The VA examiner concluded that the 
Veteran's PTSD symptoms, by themselves, did not appear to 
preclude employment, and she noted that the Veteran's functioning 
has not significantly declined since his March 2008 VA 
examination.

On the basis of the foregoing evidence, the Board finds that the 
preponderance of the evidence weighs against a finding that the 
Veteran's PTSD-his only service-connected disability-precludes 
the Veteran from obtaining and maintaining substantially gainful 
employment.  The reasoning is as follows.

The Board notes that the Veteran's employment history is slightly 
unclear.  Throughout much of the record, the Veteran reports that 
he was unable to work since 1995.  Such is evidenced by the 
Veteran's numerous reports during his VA examinations and his 
receipt of SSA benefits.  However, the Veteran has also 
consistently reported that from 1994 to 2000, he worked as a 
truck driver for U-Haul.  Further evidence suggests that the 
Veteran may have also last been employed in 2003 as a cashier and 
salesperson.  

However, as the preponderance of the evidence demonstrates that 
the Veteran worked for U-Haul as a truck driver, the Board finds 
that the Veteran was last employed in 2000.  The evidence further 
demonstrates, particularly by the Veteran's own reported history, 
that he was laid off as a result of a reduction in workforce of 
truck drivers at that time; such is not shown to be due to any 
psychiatric condition the Veteran may have been experiencing at 
that time.  Such a reduction in workforce was specifically 
reported by the Veteran in his March 2008 VA examination as being 
related to the elimination of positions following an accident by 
a careless co-worker-an incident in which the Veteran was not 
involved.  

The evidence further demonstrates that the Veteran then had a CVA 
or a stroke in 2001, and the evidence of record clearly 
demonstrates that the Veteran's physical condition has precluded 
employment since that time.  The Veteran's own report during his 
VA examinations indicated that he was precluded from employment 
because of his CVA condition.  

Additionally, while the Board acknowledges that the Veteran has 
been adjudged as being unable to find substantially gainful 
employment by SSA, such was due to a multitude of physical 
infirmities; the Board notes that none of these physical 
conditions are service-connected disabilities.

Moreover, the Board is also cognizant that the Veteran has 
asserted that his psychiatric condition precludes employment.  
However, the Board finds that the Veteran is not credible as to 
that assertion given that his assertion as to what makes him 
unemployable has changed throughout the appeal period.  
Specifically, in March 2009, the Veteran asserted that it was 
solely his PTSD condition that made him unemployable.  However, a 
month later, in April 2009, in his formal TDIU application, the 
Veteran's specifically indicated that his "cerebrovascular" 
condition caused his unemployability.  Most recently, in April 
2009, the Veteran asserted that it was a combination of his 
service-connected and social security disabilities that make him 
unemployable.

Given the Veteran's erratic and inconsistent assertions as to 
what causes him to be unemployable, the Board weighs the 
probative value of his lay assertions less heavily than it does 
the clinical evidence from the VA treatment records, SSA records 
and the VA examiners' opinions.  Such clinical evidence clearly 
demonstrates that the Veteran's stroke or other physical 
infirmities-and not any psychiatric disability-are the cause of 
the Veteran's inability to obtain and maintain substantially 
gainful employment.  Such clinical evidence is vastly more 
probative in this case than the Veteran's inconsistent lay 
assertions as to what makes him unemployable.

Therefore, the Board finds that the preponderance of the clinical 
evidence does not demonstrate that any medical professional, at 
any time throughout the appeal period, noted that the Veteran's 
psychiatric condition precluded employment, or that the Veteran 
is psychiatrically unable to obtain and maintain employment.  
Instead, the preponderance of the evidence demonstrates that the 
Veteran's deteriorating physical condition, particularly after 
his stroke, is the cause of his unemployability.  The VA 
treatment records as well as the Veteran's own reported history 
during his VA examinations, as well as the VA examiners' 
opinions, confirm that assessment.  

Consequently, while the Veteran may be unemployable, such 
unemployability has not been shown to be due to his service-
connected psychiatric disability.  As the Veteran's only service-
connected disability is psychiatric in nature, such 
unemployability is not shown by the evidence of record to be due 
to or the result of his service-connected disabilities, without 
contemplation of the Veteran's age or nonservice-connected 
disabilities.  Accordingly, the Board finds, based on the 
preponderance of the evidence of record, that the Veteran's PTSD 
does not preclude him from obtaining and maintaining 
substantially gainful employment consistent with his education 
and past work experiences, and the Veteran's claim for TDIU is 
denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Given that the Veteran's PTSD does not preclude unemployability, 
referral for an extraschedular opinion in this case is not 
necessary, as the Board has not found evidence of unemployability 
in the first instance which demonstrates an "exceptional or 
unusual disability picture" on which an extraschedular 
evaluation could be based.  See 38 C.F.R. § 3.321.

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


